Citation Nr: 0700127	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  04-18 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for depression secondary to 
degenerative joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel






INTRODUCTION

The veteran had active military service from February 1960 to 
February 1963.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 2003   rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO)  in Huntington, 
West Virginia.


FINDINGS OF FACT

1.	The veteran has received comprehensive notice regarding 
the evidence needed  to substantiate the claim on appeal, 
including an explanation of whose responsibility -- his or 
VA's, it was to obtain that evidence and information.  
Moreover, all relevant evidence necessary for a fair 
disposition of his claim has been obtained.

2.	A June 2003 VA examiner indicated it is unlikely the 
veteran's depression is related to his service-connected 
lumbar spine disability.


CONCLUSION OF LAW

The veteran does not have a psychiatric disorder, including 
depression, which is proximately due to, the result of, or 
aggravated by his service-connected low back disability.  
38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.1, 3.6, 3.102, 3.159, 3.303, 3.310 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
was signed into law on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal  of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.

Upon receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Regarding the degree of disability element, Dingess/Hartman 
holds that a claimant must, at a minimum, be notified that 
should service connection be awarded, a schedular or 
extraschedular disability rating will be determined by 
applying relevant diagnostic codes in the rating schedule, 
found in Title 38, Code of Federal Regulations, to provide a 
disability rating from 0 percent to as much as 100 percent 
(depending on the disability involved) based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment.  Moreover, consistent with 
the statutory and regulatory history, that notice must 
provide examples of the types of medical and lay evidence 
that the claimant could submit (or ask VA to obtain) that are 
relevant to establishing a disability - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing 
exceptional circumstances relating to the disability.

As to the effective date element, Dingess/Hartman holds that 
the claimant must be notified

that the effective date of an award of service 
connection and any assigned disability rating(s) 
will be determined based on when VA receives the 
claim, when the evidence that establishes the basis 
for a disability rating that reflects that level of 
disability was submitted, or on the day after the 
veteran's discharge from service if the claim that 
is the basis for which service connection is 
awarded is submitted within one year after 
discharge.  

Concerning the matter of timing, the Court states that the 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ, i.e., RO).  
Such timely notice provides a meaningful opportunity for a 
claimant to act responsively and to participate effectively 
in the development of his or her claim.  When a content-
complying - but late, notice is provided, a question is 
raised as to whether the claimant was prejudiced by the late 
notice, and the answer to that question depends on the 
factual situation in a particular case.  See, too, Pelegrini 
II, 18 Vet. App. at 119-20 (where the Court also held, among 
other things, that VCAA notice, as required by 38 U.S.C. § 
5103(a), to the extent possible, must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits).

While the decision in Dingess/Hartman talks about "service 
connection" and involves downstream initial rating and 
effective date claims, the impact of this decision is not 
limited to Fenderson v. West, 12 Vet. App. 119 (1999) - type 
situations involving the assignment of staged initial 
disability ratings.  Because the Court's decision is premised 
on the five elements of a service connection claim, it is the 
consensus opinion within the Department that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a 
"service connection" claim.  For example, the notice for an 
increased rating claim needs to include a discussion of the 
effective date element, and the notice for a reopening claim 
needs to discuss both the rating and effective date elements, 
etc.  Similarly, even for claims that "fall beyond" 
the five basic elements of a service connection claim, such 
as special monthly compensation, pension, etc., the effective 
date to be assigned if the claim is granted is a matter that 
needs to be addressed in the VCAA notice.

In furtherance of the above requirements that a claimant 
seeking VA compensation benefits receive VCAA notice that is 
specific to the claim he intends to establish, the RO has 
provided the veteran with an April 2003 notice letter, and 
May 2004 statement of the case (SOC).  This relevant 
documentation contained sufficient information and 
explanation as to the procedures under the VCAA for the 
development of his claim, such that the constituent elements 
set forth in the Pelegrini II decision for satisfactory VCAA 
notice were effectively met.     

The April 2003 VCAA letter sent to the veteran explained the 
general criteria for a valid claim for service connection on 
the basis of a secondary medical relationship to an already 
service-connected disability, and mentioned the type of 
evidence that would be most helpful for him to submit to 
attempt to meet this regulatory criteria. The correspondence 
then proceeded to identify the mutual obligation that existed 
between VA and the veteran himself to obtain further evidence 
relevant to the disposition of his claim, and in this regard 
informed him that VA would undertake reasonable efforts to 
assist in obtaining any additional remaining medical records, 
employment records, or other Federal records.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).  Enclosed with 
the letter was a copy of VA Form 21-4142 (Authorization and 
Consent to Release of Information) upon which he could 
identify any additional sources of private treatment records 
which had not yet been obtained.

Additional relevant notice information was provided through 
issuance of the      May 2004 SOC which included citation to 
the applicable law and regulations that pertain to claims for 
secondary service connection, and thus further placed the 
veteran on notice as to the remaining evidence needed to 
substantiate his claim. That document also included citation 
to 38 C.F.R. § 3.159 -- the regulation that  sets forth the 
procedures by which VA will assist a claimant in the 
development of  a claim for compensation benefits.  

The forgoing documents included sufficient information to 
satisfy the first three elements of what constitutes 
satisfactory VCAA notice under Pelegrini II.  See, too, § 
3.159(b)(1).  This notwithstanding, however, there is still 
no indication of the inclusion of the specific language of 
the "fourth element" mentioned above.  Nonetheless, as 
discussed below, the April 2003 correspondence contained 
nearly identical language that met the intended purpose of 
this element.  

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) (Pelegrini I).  See VAOPGCPREC 1-04 (Feb. 24, 
2004).  The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II, as 
mentioned, requiring VA under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) to request the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  Id.  The General Counsel's opinion held that this 
language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a 
generalized request, as outlined under § 3.159(b)(1), is 
harmful or prejudicial to the claimant.  For example, where 
the claimant is asked  to provide any evidence that would 
substantiate his or her claim, a more generalized request in 
many cases would be superfluous.  Id.  The Board is bound by 
the precedent opinions of VA's General Counsel, as the chief 
legal officer for the Department.  38 U.S.C.A. § 7104(c) 
(West 2002).

Here, although the April 2003 letter did not contain the 
precise language specified in 38 C.F.R. § 3.159(b)(1), the 
Board finds that the veteran was otherwise           fully 
notified of the need to give VA any evidence pertaining to 
his claim.           That correspondence specifically 
requested that he provide the RO with any additional 
evidence or information that he wanted that agency to 
attempt to    obtain on his behalf.  So a more generalized 
request with the precise language outlined in § 3.159(b)(1) 
would be redundant.  The absence of such a request is 
unlikely to prejudice him, and thus, the Board finds this to 
be harmless error.  VAOPGCPREC 1-04 (Feb. 24, 2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2004), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

Note also that, although the veteran was not provided notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal, this 
was nonprejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction (AOJ, 
i.e., RO), the Board must consider whether the veteran has 
been prejudiced thereby).  This is because, since the Board 
will conclude below that the preponderance of the evidence is 
against his claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.






In addition to the preceding requirement that the veteran 
receive content-specific notice, it is also required that the 
relevant notice information have been sent in a timely 
manner.  In Pelegrini II, the Court defined timely notice as 
consisting of a sequence of events in which the initial 
notice precedes the initial adjudication of the claim under 
review.  Here, the RO's April 2003 VCAA notice correspondence 
was issued in advance of the July 2003 rating decision on 
appeal -- which represented the initial adjudication of his 
claim.  So the criteria for timely notice was satisfied  in 
this instance.  See 18 Vet. App. at 119-20.  See also 
38 U.S.C.A. § 5103(a);           38 C.F.R. § 3.159(b)(1).  

Moreover, the RO has taken appropriate action to comply with 
the duty to assist the veteran with the development of his 
claim.  The RO has obtained the veteran's 
service medical records (SMRs), and his VA outpatient and 
hospitalization records over a period of more than a decade.  
The RO has also arranged for the veteran to undergo VA 
examination in connection with the claim on appeal.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
has submitted several personal statements that pertained to 
his claim.  He has not at any point requested the opportunity 
to testify at a hearing to support his claim.  
38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.








Governing Laws and Regulations

Service connection may be granted for any current disability 
that is the result of     a disease contracted or an injury 
sustained while on active duty in the military. 38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of 
a nexus between the claimed in-service disease or injury and 
the present disease or injury. See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000).

Service connection also may be granted for a disability that 
is proximately due to or the result of a service-connected 
condition.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  38 C.F.R. § 3.310(a).  This 
includes situations where a service-connected condition has 
chronically aggravated another condition that is not 
service connected, but compensation is only payable for the 
additional disability attributable to the aggravation.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).

Moreover, recently (effective October 10, 2006) 38 C.F.R. § 
3.310 was revised      in order to more thoroughly reflect 
the holding in Allen, that secondary service connection is 
available for chronic aggravation of a nonservice-connected 
disorder. Under the revised section 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section 
(c)), the regulation provides that any increase in severity 
of a nonservice-connected disease or injury proximately due 
to or the result of a service-connected disease or injury, 
and not due to the natural progress of the disease, will be 
service-connected.  In reaching this determination as to 
aggravation of a nonservice-connected disability, 
consideration is required as to what the competent evidence 
establishes as the baseline level of severity of the 
nonservice-connected disease or injury (prior to the onset of 
aggravation by service-connected condition), in comparison to 
the medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  
These findings as to baseline and current levels of severity 
are to be based upon application of the corresponding 
criteria under the Schedule for Rating Disabilities (38 
C.F.R. part 4) for evaluating that particular nonservice-
connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 
2006).

In determining whether service connection is warranted, VA 
is responsible for considering both the positive and 
negative evidence.  If the evidence, as a whole, 
is supportive or is in relative equipoise (i.e., about 
evenly balanced), then the veteran prevails.  Conversely, if 
the preponderance of the evidence is negative, then service 
connection must be denied.  See 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  See also Dela 
Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).   

Analysis

The alleged basis of entitlement upon which the veteran has 
sought to establish service connection for depression is that 
of a secondary medical relationship to his already service-
connected degenerative joint disease of the lumbar spine.  
There is a diagnosis of record from a June 2003 VA 
examination of anxiety and depression.  And various other 
treatment reports on file, including a March 2003 report from 
a psychiatrist at the Huntington VAMC, list the condition 
diagnosed differently to some extent as adjustment disorder 
with depressed mood.  In any event, regardless of the 
specific diagnosis, the veteran has established that he has a 
psychiatric disorder of some sort, inclusive of depression - 
so proof of current disability.  But there still must be 
competent medical evidence etiologically linking his current 
psychiatric disorder (again, irrespective of the specific 
diagnosis) to his lumbar spine disability -- either by 
showing the depression is proximately due to or the result of 
this disability or by showing the low back disability has 
chronically aggravated the depression.  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  See, too, 71 Fed. Reg. 52,744-47 
(Sept. 7, 2006).

Unfortunately, the preponderance of the medical evidence 
addressing this determinative issue is unfavorable.  In 
particular, as already alluded to, in June 2003 the veteran 
underwent a VA orthopedic examination of his joints, but also 
intended to address the likely cause of his claimed 
psychiatric disorder.  The designated examiner considered the 
veteran's present complaint of a nervous condition, 
manifested in lack of concentration and anxiety at times.  It 
was noted that SMRs, including his 1962 separation physical, 
documented that he had nervous trouble and hyperventilation.  
His recent VA outpatient records confirmed treatment for 
anxiety and depression.  The examiner ultimately concluded, 
however, it was unlikely the veteran's nervous condition was 
secondary to his service-connected back condition.  This is 
the only medical opinion currently of record concerning the 
etiology of the veteran's psychiatric disorder, so this 
opinion is unrefuted.

This determination of no linkage between the established 
lumbar spine disability and a mental health condition is 
supported by a detailed objective examination and thorough 
review of the claims file, both of which are key factors in 
assessing the relative probative value of a medical opinion 
on causation.  See Prejean v. West, 13 Vet. App. 444, 448-49 
(2000); Black v. Brown, 5 Vet. App. 177, 180 (1993).  This 
opinion effectively rules out a secondary medical 
relationship based on either causation or aggravation, when 
taking into account also that the examiner was able to review 
and consider the veteran's history of mental health-related 
complaints from the SMRs and post-service medical records 
that preceded the confirmed diagnosis of a back disorder.  

Inasmuch as the veteran's representative has raised the 
concern as to whether the June 2003 examiner provided a 
sufficiently thorough rationale for his conclusion as to 
warrant its acceptance, the Board finds there is a 
satisfactory underlying basis for the opinion for it to be 
considered probative.  The physician set forth a detailed 
review of the applicable treatment history since service, 
which provided the foundation for his overall opinion.  See 
Wray v. Brown, 7 Vet. App. 488, 493 (1995) (a medical 
expert's opinion may fulfill the requirement of an adequate 
statement of reasons or bases, where the expert has fairly 
considered the determinative evidence that may support the 
claim).  Also, the physical examination then conducted 
pertaining to the lumbar spine was extensive.  The concurrent 
review of the veteran's reported and clinical history did not 
reveal any previous documentation of psychiatric problems 
believed to be associated with the service-connected lumbar 
spine disorder.  Accordingly, notwithstanding whether the 
evidentiary foundation and/or reasoning for the opinion was 
directly identified in the conclusion, the underlying basis 
for the examiner's opinion is tenable.

The veteran's claim is premised solely on a theory of a 
secondary relationship to his lumbar spine disability, and 
not the theory of direct service connection based upon a 
diagnosed post-service disability that is directly 
attributable to service.  So that alternative basis of 
entitlement does not warrant in-depth discussion in regard to 
the claim on appeal.  It briefly warrants mentioning, though, 
there is no evidence of record at present suggesting an 
association between the veteran's current claimed psychiatric 
condition and the instances of treatment he received for a 
reported nervous condition in service.

The veteran's assertions have also been taken into account in 
adjudicating his appeal.  But since he is a layman, he does 
not have the necessary medical training and/or expertise to 
give a probative opinion on the cause of his claimed 
depression, including insofar as whether it is attributable 
to the degenerative joint disease affecting the lumbar 
segment of his spine (or any resulting functional impairment 
stemming from this disability).  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

For these reasons and bases, the preponderance of the 
evidence weighs against the veteran's claim for depression as 
secondary to the degenerative joint disease in his lumbar 
spine.  So the benefit-of-the-doubt doctrine is not for 
application, and the claim must be denied.  38 U.S.C.A. 
5107(b); 38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).







ORDER

The claim for service connection for depression secondary to 
degenerative joint disease of the lumbar spine is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


